Title: [Diary entry: 15 October 1794]
From: Washington, George
To: 

15th. Left Bath by seven oclock; & crossing the Cacapohon Mountain, & the Potomack River by a very rough road, we breakfasted at one Goldens—distant about 7 Miles—Bated our horses at a very indifferent place abt. 13 Miles further on—and lodged at the Old Town 33 or 34 Miles. This distance from the extreme

badness of the Road, more than half of it being very hilly, & great part of it Stoney, was a severe days Journey for the Carriage horses; they performed it however, well.